United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-557
Issued: July 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2006 appellant filed a timely appeal from the December 5, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of her claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On July 10, 2006 appellant, then a 43-year-old claims examiner, filed an occupational
disease claim alleging that her major depression was a result of her federal employment: “Stress
and anxiety caused by trying to meet the daily requirements of the position and the difficulties I
faced in trying to manage the workload and an inability to carry out the duties of the position.”

She first became aware that her disease or illness was related to her federal employment on
August 18, 2004, the date she stopped work.1
Under OWCP File No. A11-2016624, the Office accepted appellant’s earlier
occupational disease claim for depression causally related to the pressure of having to meet
multiple deadlines at the end of May 2003. Appellant received compensation for total disability
from July 19, 2003 through March 28, 2004 and from October 3, 2004 to the present. Under
OWCP File No. A11-2024686, appellant filed a traumatic injury claim alleging that she
sustained an emotional condition in the performance of duty on August 18, 2004, but the Office
denied this claim and the Board affirmed.2
While pursuing her traumatic injury claim, appellant implicated other factors of
employment: “Instead of reassignment I was ostracized by being moved to the eleventh floor
where I was totally out of place, and expected to accomplish sixth floor deadlines with no access
to the sixth floor, little or no access to critical resources or support staff, and no access to case
files.” Appellant added that she was trying to meet the daily requirements of her position from a
remote location with access to resources virtually eliminated and no access to paper files. She
alleged great difficulties trying to manage the workload. Appellant’s supervisor responded:
“The assignment of [appellant] to the 11th floor was at the direction of
Ms. Dorrell. Appellant was given a larger cubicle within the office of
OWCP/EEOICP by the EEOICP Assistant District Director, Kevin Peterson and
the EEOICP District Director, Robert Mansanares. We mutually agreed to a
cubicle outside the main flow of traffic in that office so the employee would have
more privacy and not be bothered by the day-to-day operations of the EEOICP
staff. The Public Health (PH) physician, according to Ms. Dorrell, reviewed the
employee’s psychological conditions for her accommodation request and
recommended that [appellant] perform her same duties, but in an area removed
from all personnel in the Denver DFEC office for a three[-]month period,
followed-up with an examination to assess her condition. It was the PH
physician’s opinion that the employee be removed from the people who had
previously caused her stress.
“We accommodated the employee with a larger work cubicle, provided her with
all of her reference materials and everything else from her desk on the 6th floor
(DFEC office). Her computer was hooked-up -- the same one she used in her

1

OWCP File No. A11-2035395.

2

Docket No. 06-634 (issued June 7, 2006). The Board found that appellant’s conversation with EEO Unit
Director Kate Dorrell on August 18, 2004 about possible accommodation or reassignment under the Rehabilitation
Act of 1973 had nothing to do with the duties she was hired to perform. The Board noted that her claim was not that
she experienced emotional stress in carrying out her employment duties or had fear and anxiety regarding her ability
to carry out those duties. Rather, she claimed that she experienced emotional stress from what Ms. Dorrell told her
on August 18. 2004. According to appellant’s attending psychiatrist, the impact of this one specific incident
worsened appellant’s depression. The facts of appellant’s traumatic injury claim, as set forth in the Board’s June 7,
2006 decision, are hereby incorporated by reference.

2

DFEC work area -- and she had total access to all programs available to her on the
6th floor.
“Additionally, we worked out a system to where our mailroom staff supervisor
picked up her outgoing mail and requests from a designated area within her
cubicle daily; any incoming was also delivered to her on a daily basis by the same
mailroom supervisor.
“Ms. Dorrell recommended that [appellant] pick and choose to attend any
unit/office meetings that were being held. Information from those meetings that
she did not attend was shared with [her] by me in face-to-face meetings. I
encouraged her, in accordance with the PH physician’s restrictions, to avoid
coming to the 6th floor so there would be no contact with those individuals who
she believed had previously caused her stress.
“[Appellant] was continually updated on new information, as she was and
continues to be, a listed member of the unit in my group email address.
“[Appellant] was encouraged to contact me if she had any problems or concerns,
either when I visited with her on the 11th floor -- approximately once per week -or by email or by telephone. She was also encouraged to communicate with her
Senior Claims Examiner and ask any questions by email or by [tele]phone.”
On June 7, 2006 the Board issued a decision on appellant’s claim for a traumatic injury
occurring on August 18, 2004 but noted that she also appeared to be claiming a different type of
injury. The Board stated that appellant could pursue these allegations by filing an occupational
disease claim. The present claim followed.
On August 9, 2006 the Office asked appellant to submit additional information to support
her most recent occupational disease claim. Given the facts in her other cases, the Office asked
her to explain what exposure she was claiming. The Office received no reply.
In a decision dated September 11, 2006, the Office denied appellant’s claim.
Appellant requested reconsideration. She stated: “Exposure to factors of federal
employment occurred between July 14 and August 18, 2004 (following change in work
assignment and location).” Appellant submitted, among other things, a September 7, 2004 report
from her attending psychiatrist, Dr. Randolph W. Pock who noted her earlier claim for
depression and her current evaluation:
“I reevaluated [appellant] today at which time she described to me continuing
symptoms of depression like those previously noted. As you may be aware, she
returned to work of her own volition and continued to work for 4-1/2 months until
August 18, 2004. It should be noted that a written agreement was made to
reassign her to another position (in a discussion between … Marty Walker and an
EEO counselor). Despite this agreement, however, she was subsequently refused
re-assignment. Conditions of employment have continued to contribute to her
depression which has worsened, requiring her to leave her job on August 18[,
3

2004]. It is my opinion that her depression is a permanent condition which will
involve periods in which her disability may remit and then intensify.”
Appellant submitted documents related to her claim of a traumatic injury on
August 18, 2004. She submitted a September 24, 2004 letter to the Office Director, in which she
discussed her request for accommodations under the Americans with Disabilities Act (ADA).
She stated in this letter that she believed reassignment was possible because she had seen it
several times with coworkers, and she asked the Director for his assistance in expediting matters.
Appellant also submitted a portion of Dr. Pock’s November 2, 2004 report:
“Regarding the specific incident of August 18, 2004, [appellant] was told in a
conference with EEO Unit Director, Kate Dorrell, that her department was not
required to accommodate the ADA request made of the department. [Appellant]
had been moved from the 6th to the 11th floor, a change which had actually made
her situation worse since she had no access to cases or to support staff after the
move to the 11th floor. The decision announced by … Marty Walker to reassign
[appellant] to the 11th floor and the refusal to accommodate the ADA request left
[her] more depressed with increased crying, increased anxiety, decreased
concentration, and loss of appetite with inability to sleep or eat.”
Appellant submitted a December 1, 2003 report from Dr. Pock, who wrote that appellant
“may return to work effective December 1, 2003 with the restriction that she is unable to return
to her previous department.” She also submitted an April 2, 2004 report from the employing
establishment occupational health service [OHS, a.k.a. public health] physician recommending a
three-month accommodation to a new workplace. The physician explained that Dr. Pock’s
clinical observations presented a strong case for a temporary change in appellant’s workplace.
In a decision dated December 5, 2006, the Office reviewed the merits of appellant’s claim
and denied modification of its prior decision. Although the evidence appellant submitted
reflected her disagreement with return-to-work arrangements, her disagreement with the results
of her telephone conference with Ms. Dorrell, her apparent desire to be reassigned to a different
program, indications were that appellant was implicating other factors raised in her traumatic
injury claim. The Office addressed these factors and made the following finding:
“Although the employee has alleged that she experienced difficulty working from
a remote location (the 11th floor), evidence of file establishes that she was
provided with a computer, access to all needed computer programs, resource
material, reference material, e-mail updates, telephone contact with the assigned
Senior Claims Examiner and her immediate supervisor, and a system was in place
to receive and distribute mail and requests for files. The employee has not
provided specific details regarding what difficulty she experienced, has not
identified specific dates, times, and incidents that proved difficulty for her.
Therefore, the allegation is not substantiated by probative and reliable evidence.”
The Office also found that appellant provided no details to support her allegation that she
experienced difficulty managing her work load.

4

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
“arising out of and in the course of performance.”4 To arise out of employment, the injury must
have a causal connection to the employment, either by precipitation, aggravation or acceleration.
Course of employment relates to the elements of time, place and work activity. To arise in the
course of employment, an injury must occur at a time when the employee may reasonably be
said to be engaged in her employer’s business, at a place where she may reasonably be expected
to be in connection with her employment and while she was reasonably fulfilling the duties of
her employment or engaged in doing something incidental thereto.5
When an employee experiences emotional stress in carrying out her employment duties
or has fear and anxiety regarding her ability to carry out her duties and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability resulted from her emotional reaction to a special assignment
or requirement imposed by the employing establishment or by the nature of her work. By
contrast, there are disabilities having some kind of causal connection with the employment that
are not covered under workers’ compensation law because they are not found to have arisen out
of employment, such as when disability results from an employee’s fear of a reduction-in-force
or frustration from not being permitted to work in a particular environment or to hold a particular
position.6
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence,7
including that she sustained an injury in the performance of duty.8 As a rule, allegations alone
are insufficient to establish a factual basis for an emotional condition claim.9 The claimant must

3

5 U.S.C. § 8102(a).

4

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
5

See Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985); Thelma B. Barenkamp
(Joseph L. Barenkamp), 5 ECAB 228 (1952).
6

Lillian Cutler, 28 ECAB 125 (1976).

7

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

8

Elaine Pendleton, 40 ECAB 1143 (1989); see Daniel R. Hickman, 34 ECAB 1220 (1983).

9

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations to determine if the evidence corroborated such allegations).

5

substantiate such allegations with probative and reliable evidence.10 The primary reason for
requiring factual evidence from the claimant in support of his or her allegations of stress in the
workplace is to establish a basis in fact for the contentions made, as opposed to mere perceptions
of the claimant, which in turn may be fully examined and evaluated by the Office and the
Board.11
ANALYSIS
Appellant’s most recent claim is that exposure to employment factors from July 14 to
August 18, 2004, following the change in her work assignment and location, contributed to her
previously accepted depression. She alleged stress and anxiety in “trying to meet the daily
requirements of the position and the difficulties I faced in trying to manage the workload and an
inability to carry out the duties of the position.” Having effectively borrowed language from the
case of Lillian Cutler,12 appellant has succeeded in attributing her condition, or worsening
thereof, to matters that are generally recognized as within the scope of the Act.
However, appellant’s allegation is vague. She did not mention specific difficulties and
she did not elaborate how she was unable to carry out her duties. The Office asked appellant to
explain the exposure she was implicating, but it received no response within the time provided.
As her claim form alone was insufficient to establish the injury alleged, the Board will affirm the
Office’s September 11, 2006 decision denying her claim.
When appellant did respond, she was not very forthcoming. She clarified only that the
exposure to “employment factors” occurred from July 14 to August 18, 2004. Appellant
submitted documents relating to her other claims, most of which were irrelevant to the claim she
was currently pursuing. In her traumatic injury claim, however, she did raise certain complaints
about working on the eleventh floor during the period in question. Appellant alleged no access
to the sixth floor, little or no access to critical resources or support staff and no access to paper
files. In his November 2, 2004 report, Dr. Pock, the attending psychiatrist, stated that moving
from the sixth to the eleventh floor made her situation worse “since she had no access to cases or
to support staff.”
The Board finds that appellant has failed to establish a factual basis for her claim. She
has not submitted evidence to document the alleged lack of access. Appellant’s supervisor has
already rebutted these allegations in the traumatic injury case. The supervisor stated that the
employing establishment provided appellant with all of her reference materials and everything
else from her desk on the sixth floor. The employing establishment hooked up the same
computer she used in her old work area, giving her total access to all the programs that were
previously available to her. The employing establishment arranged for daily pickup of her
outgoing mail and requests as well as daily delivery. Appellant was given the option to attend
10

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990); Pamela R. Rice, 38
ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she characterized as harassment
actually occurred).
11

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

12

See text accompanying supra note 6.

6

any unit or office meetings, and if she chose not to attend, the supervisor shared the relevant
information with her in person. As a listed member of the unit in the group email address,
appellant was continually updated on new information. The supervisor encouraged her to
discuss any problems or concerns and to communicate with her senior claims examiner.
Appellant has submitted no probative evidence to the contrary, nor has she submitted
evidence to document the great difficulties she alleged in managing her workload. In the
absence of substantial evidence showing that she had little or no access to critical resources from
July 14 to August 18, 2004, the Board finds that appellant has not met her burden of proof to
establish as factual the compensable factors alleged. The Board will therefore affirm the
Office’s December 5, 2006 decision denying benefits.
CONCLUSION
The Board finds that appellant has not met her burden of proof. She has failed to
substantiate her allegations with probative and reliable evidence.
ORDER
IT IS HEREBY ORDERED THAT the December 5 and November 11, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

